Name: Commission Regulation (EEC) No 843/83 of 7 April 1983 amending Regulation (EEC) No 296/83 increasing to 300 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/ 12 Official Journal of the European Communities 12 . 4 . 83 COMMISSION REGULATION (EEC) No 843/83 of 7 April 1983 amending Regulation (EEC) No 296/83 increasing to 300 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened regions and quantities in store ; whereas Annex I to Regulation (EEC) No 296/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 296/83 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 300 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 300 000 tonnes of barley are stored are listed in Annex I. ' Article 2 Annex I to Regulation (EEC) No 296/83 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies ( 3), Whereas Commission Regulation (EEC) No 296/83 (4), as last amended by Regulation (EEC) No 526/83 (5), opened a standing invitation to tender for the export of 250 000 tonnes of barley held by the German inter ­ vention agency ; whereas, in a communication of 30 March 1983 , the Federal Republic of Germany informed the Commission of the intention of its inter ­ vention agency to increase by 50 000 tonnes the quan ­ tity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 33 , 4 . 2 . 1983 , p. 22 . n OJ No L 61 . 8 . 3 . 1983 , p. 8 . 12. 4. 83 Official Journal of the European Communities No L 92/ 13 ANNEX (tonnes) Place of storage Quantity Schleswig-Holstein 41 180 Hamburg 11 660 Niedersachsen 65 240 Bremen 20 545 Nordrhein-Westfalen 144 330 Rheinland-Pfalz 12 300 Hessen 5 300 Saarland 1 000 Baden-Wurttemberg 600 Bayern 500